Exhibit PNM RESOURCES, INC. EXECUTIVE SAVINGS PLAN II 120408 PNM RESOURCES, INC. EXECUTIVE SAVINGS PLAN II PREAMBLE Effective as of December 15, 2004, PNM Resources, Inc. (the “Company”) established the PNM Resources, Inc. Executive Savings PlanII (the “Plan”).The purpose of the Plan is to permit certain key employees of the Company and its Affiliates who participate in the PNM Resources, Inc. Retirement Savings Plan (the “RSP”) to defer compensation and receive credits under this Plan without reference to the limitations on contributions in the RSP or those imposed by the Internal Revenue Code of 1986, as amended (the “Code”). The purpose of this amendment and restatement is to satisfy the requirements of Section 409A of the Code.Section 409A of the Code became applicable to the Plan as of January1, 2005.The Plan has been and shall continue to be administered in good faith compliance with the requirements of Section 409A from January1, 2005 through December 31, 2008. Except as noted below, this amended and restated Plan document is effective as of January1, 2009 (the “Effective Date”).The provisions of Section 6.2(g) (Form of Distribution – Changes to Distribution Elections Prior to December 31, 2008) and Article VII (Transfers from ESP I) are effective as of the date of execution of this amended and restated Plan document. ARTICLE
